By Garber, J.,
dissenting:
There can be no difference of opinion or controversy as to the rule of law concerning the repeal, total or partial, of statutes, by implication. Such repeals are not favored. The uniform language of the books is that, while the old statute gives place to the new one, this is to be understood only when the latter is couched in negative terms, or where its matter is so clearly repugnant that it necessarily implies a negative. But if both be merely affirmative, and the substance' such that both may stand together here, the latter does not repeal the former, but they shall both have a concurrent efficacy. 1 Black. Com. 89. Hence are deduced the rules that courts are bound to uphold the prior law, if the two may subsist together, or if it be possible to reconcile the two acts together; and that there is no repeal by implication, unless it is absolutely necessary in order that the later act shall have any meaning at all. 1 Black. 470; 25 Ind. 167; 2 Beas. (N. J.) 291.
By section 10 of the statute of March, 1865, it is provided that no warrant shall be drawn by the auditor on the county treasurer on any fund, unless the money be therein at the time to pay the same, and that any warrant drawn contrary to such provision shall be absolutely void. The statute of 1869', fixing the compensation *248of jurors, provides that: “ The board of county commissioners shall audit and allow the compensation provided in this act, upon the certificate of the clerk of the court showing the amount due.” The amendment of 1871 simply dispenses with the action of the board as a condition precedent to the drawing of the warrant by the auditor, and directs its issuance upon the clerk’s certificate, in lieu of the order of the board based upon the clerk’s certificate. Not only is it not impossible for the clause of section ten above quoted to subsist with this amendment, but it is clear that there is no repugnancy whatever between them. Without holding that the latter repeals the former, we can not only give to the amendment some meaning, but it can have the very meaning and operation which the legislature must have intended, for there is nothing to indicate an intention to make jurors preferred creditors. All that appears is an intention to prescribe a rule of evidence or a mode of authentication, by which the existence and amount of their claims should be established. So far as' this is concerned, the former provisions of the statute are repealed, and thus far only. The auditor must now draw his warrant on presentation of the certificate, as formerly he must have drawn it on submission of the order of the board; subject however, in each case, to the auxiliary provision of section ten above quoted.
Any other construction would not only be in direct disregard of the settled law on the subject of repeals by implication, but tends necessarily to the introduction of disorder and confusion into the financial affairs and business of the counties. And I can see no reason why, once his claim is adjusted and established, a juror should be allowed a warrant for its payment on any other terms or in any other manner than the same is allowed to other persons, whose claims have been reduced to. equal certainty, though by a different method. But it is enough, for the purposes of this case, to consider that there is no necessary or irreconcilable conflict or repugnancy between the said clause of section ten and the amendment ; as the case states that there was no money in the treasury when the warrant was demanded. I think the petition should be denied.